Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158068(71)(73)                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 158068
  v                                                                 COA: 336406
                                                                    Wayne CC: 95-010246-FC
  TYKEITH L. TURNER,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of Patrick Neil Kinney to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on September 5, 2019, is
  accepted for filing. On further order of the Chief Justice, the motion of plaintiff-appellee
  to extend the time for filing its brief is GRANTED. The brief will be accepted as timely
  filed if submitted on or before October 11, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 11, 2019

                                                                               Clerk